The opinion of the court was delivered by
VALENTINE, J.:
An objection is made to a hearing of this case upon its merits, for the reason that the case has not been properly brought to this court; and from an inspection of the record brought to this court, such objection would seem to be good. The record upon which the case has been brought to this court does not pmrport to be a case-made, nor a transcript of the full proceedings of the court below, but only a transcript of a portion of such proceedings. It does not contain the pleadings in the case, nor any statement as to what the pleadings or the issues were! It does not contain the evidence in the case, nor any statement as to what the evidence was. It shows that the case was tried before the court, without a jury, but it does not show what the issues were which were thus tried. It shows that the court made certain findings of fact and CQnclusions of law, but it does not show that either party desired the court to do so. Nor does it show whether these findings responded to the issues, or not. With such a record before us, we do not think that it would be our duty to attempt to decide the case upon its merits.
It must be remembered that this is not a case made for the supreme court, where both parties saw the case before it was settled; where one party made it, and the other party was given ample opportunity to make suggestions of amendments thereto; and where the case was afterward settled and signed by the' presiding judge, with an opportunity to both parties to be present; but it is simply a transcript of a portion of the proceedings of the court below, and of such portion only as the' *621plaintiffs in error bave chosen to bring to this court. "While this court will be inclined to look favorably upon all condensations and abridgments in cases specially made for the supreme court and settled and signed by the trial judge, we think we should not look favorably upon transcripts of only a portion of the proceedings, selected solely by the party bringing the case to this court; and entertaining these opinions as we do, we think this case should be dismissed from this court, and it is accordingly so ordered.
—The case of E. L. Martin and C. G. Perrin (copartners as E. L. Martin & Co.) v. J. R. Hall is in precisely the same condition as the case of Weaver & Bill v. Hall, and therefore the same order will be made in both cases.
All the Justices concurring.